United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2138
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Eric Lawrence,                          *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: November 27, 2009
                                Filed: December 4, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Eric Lawrence appeals the sentence the district court1 imposed after revoking
his supervised release, arguing that the 36-month prison term is unreasonable. Upon
careful review, we conclude the revocation sentence is not unreasonable. See 18
U.S.C. § 3583(e)(3); U.S.S.G. § 7B1.4, cmt. n.4 (establishing a sentence above the
recommended revocation range may be warranted where the original sentence resulted
from a downward departure as a reward for substantial assistance); United States v.
Eagle Thunder, 553 F.3d 605, 608-09 (8th Cir. 2009) (holding a revocation sentence

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
above the advisory Guidelines range was not unreasonable where defendant
repeatedly violated supervised release); United States v. Tyson, 413 F.3d 824, 825
(8th Cir. 2005) (per curiam) (standard of review).

      We affirm the judgment of the district court, and we grant counsel’s motion to
withdraw.
                      ______________________________




                                        -2-